UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7045



In Re:   GREGORY LYNN GORDON,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                          (CA-04-1212-JAB)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Lynn Gordon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Gregory Lynn Gordon petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.          He seeks an order from this court

directing the district court to act.              We find there has been no

undue delay in the district court.               Gordon also challenges the

magistrate judge’s interpretation of North Carolina law.                    However,

mandamus relief is not available on this claim because Gordon may

challenge     the   district      court’s    decision     upon   entry     of    final

judgment    on   his   §   2254    petition.      See,     e.g.,    In     re   United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).                     Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

mandamus petition.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented          in   the

materials     before   the     court   and     argument    would     not    aid      the

decisional process.



                                                                   PETITION DENIED




                                       - 2 -